DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (lDS) submitted on August 22, 2022 and the IDS submitted on November 1, 2022 are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-18 are rejected under 35 U.S.C. 102(a)(1).(a)(2) as being anticipated by U.S. Patent Publication No. 2017/0223239 to Petty et al. (hereinafter “Petty”).
	Regarding claim 16, Petty teaches a method of assembling an image capture device, the method comprising inserting first fasteners (e.g., figs. 5 and 6, elements 321) into first apertures (e.g., figs. 5 and 6, holes corresponding to elements 321; [0118]) in a mounting structure (e.g., figs. 5 and 6, element 322A; [0111]) in a first direction such that the first fasteners extend through the mounting structure and into a front housing portion of the image capture device to thereby connect the mounting structure to the front housing portion (e.g., figs. 5 and 6; [0118]), and inserting second fasteners (e.g., figs. 5, 6 and 9, elements 353 and/or 348) through an integrated sensor-lens assembly (ISLA) (e.g., figs. 5, 6 and 9, elements 344 and 342; the Examiner notes that this element can be interpreted as merely a label as specific structural elements are not recited and not necessarily imported via a label) and into second apertures (e.g., figs. 5, 6 and 9, holes corresponding to elements 353 and/or 348; [0120]) in the mounting structure in a second direction opposite to the first direction such that the second fasteners extend through the ISLA and into the mounting structure to thereby connect the ISLA to the mounting structure (e.g., figs. 5, 6 and 9; [0113], [0120]).  
Regarding claim 17, Petty teaches all of the limitations of claim 17 (see the 35 U.S.C. 102 rejection of claim 16, supra) including teaching the method further comprising sealingly connecting the mounting structure to the front housing portion and the ISLA (e.g., figs. 5-9, mounting structure 322A is connected to the front housing portion and the ISLA and sealed portions are created; the Examiner notes that the claim does not require a structural/physical sealing element).
Regarding claim 18, Petty teaches all of the limitations of claim 18 (see the 35 U.S.C. 102 rejection of claim 17, supra) including teaching wherein sealingly connecting the mounting structure to the front housing portion and the ISLA includes positioning a first sealing member (e.g., figs. 5 and 6, element 332; [0112]; O-ring would create some degree of a sealing in association with the connecting) between the front housing portion and the mounting structure (e.g., figs. 5 and 6) and positioning a second sealing member (e.g., figs. 5 and 6, element 350; [0116], [0120]) between the mounting structure and the ISLA (e.g., figs. 5 and 6), wherein the first sealing member includes a first configuration and the second sealing member includes a second configuration different than the first configuration (e.g., figs. 5 and 6).  

Allowable Subject Matter
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-10, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a method of assembling an image capture device, the method comprising positioning a first sealing member between a front housing portion of the image capture device and a mounting structure, inserting first fasteners into first apertures in the mounting structure in a first direction such that the first fasteners extend through the mounting structure and into the front housing portion to thereby connect the mounting structure to the front housing portion, whereby the first sealing member forms a watertight seal between the front housing portion and the mounting structure, positioning a second sealing member between the mounting structure and an integrated sensor-lens assembly (ISLA), orienting the second sealing member such that a locating feature extending rearwardly from the mounting structure is aligned with a notch defined by the second sealing member to facilitate proper relative orientation of the mounting structure and the second sealing member, inserting second fasteners through the ISLA and into second apertures in the mounting structure in a second direction opposite to the first direction such that the second fasteners extend through the ISLA and into the mounting structure to thereby connect the ISLA to the mounting structure, whereby the locating feature is received by the notch and the second sealing member forms a watertight seal between the ISLA and the mounting structure, and connecting a rear housing portion of the image capture device to the front housing portion.
Regarding claims 11-15, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a method of assembling an image capture device, the method comprising positioning a first sealing member between a front housing portion of the image capture device and a mounting structure, connecting the mounting structure to the front housing portion, whereby the first sealing member forms a watertight seal between the front housing portion and the mounting structure, positioning a heatsink within the front housing portion, positioning a second sealing member between the mounting structure and an integrated sensor-lens assembly (ISLA), orienting the second sealing member such that a locating feature extending rearwardly from the mounting structure is aligned with a notch defined by the second sealing member to facilitate proper relative orientation of the mounting structure and the second sealing member, connecting the ISLA to the mounting structure such that the locating feature is received by the notch, whereby the second sealing member forms a watertight seal between the ISLA and the mounting structure, and connecting a rear housing portion of the image capture device to the front housing portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697